DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-2 and 5-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said plurality of other devices" in Line 8 which for purposes of examination only is interpreted as other devices.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 further recites “each agent in said plurality of agent devices” which for purposes of examination only is interpreted as each agent program in said plurality of agent devices because antecedent basis is established for agent programs.  Claims 2 and 5-19 are further rejected because of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sierhuis et al. (U.S. 2016/0180222 A1) in view of Veltz (U.S. 2017/0173262 A1).

Claim 1, Sierhuis teaches:
A system for environmental state estimation and decision-making (Sierhuis, Fig. 1), comprising: 
a plurality of agent devices (Sierhuis, Paragraphs [0035], and [0072], Each user may utilize a mobile device, and there are a plurality of mobile devices that may access the system.  A user’s device is functionally equivalent to an agent device (see Applicant’s drawings, Fig. 1: 10).), each with microprocessors with agent programs (Sierhuis, Fig. 1, Paragraph [0028], Each person 200 can communicate with another person, as indicated by dashed lines 102.  The devices utilized by the persons 200 include APIs and programs, which are functionally equivalent to agent programs (see Sierhuis, Paragraphs [0032] and [0072]).), said plurality of agent devices comprising a first agent device (Sierhuis, Paragraph [0073], A mobile device of a first person 200 is a first agent device.);
said first agent device (Sierhuis, Paragraph [0073]) comprising a plurality of internal sensors (Sierhuis, Fig. 8: 300) and a first agent microprocessor (Sierhuis, Paragraph [0073], The user’s device may be a phone, tablet, and/or computer running user interaction application 160.  It would have been obvious to one of ordinary skill in the art for the phone, tablet, and/or computer to have a microprocessor in order to run the interaction application 160.) with a first agent agent program (Sierhuis, Fig. 8: 162, Paragraph [0074], The mobile application 162 allows the user’s device to access the intelligent agent platform 100 (see Sierhuis, Fig. 3).  The mobile application 162 of Fig. 8 is functionally ), wherein the first agent device is configured to receive electronic communications from a plurality of external sensors (Sierhuis, Paragraph [0074]) and said plurality of other devices (Sierhuis, Fig. 1, Paragraph [0028], Each person 200 can communicate with another person, as indicated by dashed lines 102.); 
wherein the first agent device agent program is configured to: 
predict the state of its environment at a time and location (Sierhuis, Paragraph [0036], The personal agent 145 assigned to an individual utilizes the individuals current location, the current time, and historical patterns of behavior to predict future actions.  The predicted behavior is thus the environment of the personal agent 145 and of the corresponding user.) according to a first agent device internal model of the local environment (Sierhuis, Paragraph [0036], The personal agent 145 utilizes a software model that may be updated or personalized.); 
selectively sample the state of its environment at the time and location, wherein said sampling comprise receiving observations about objects, actions, and events in said environment (Sierhuis, Paragraphs [0041-0042], The plurality of sensors 300 incorporated into the system include sensors associated with objects, e.g. clothing or devices, sensors associated with actions of the user, e.g. activity trackers, and sensors associated with events, e.g. virtual sensors associated with calendar events.); 
determine any environmental state prediction errors (Sierhuis, Paragraphs [0036], A state prediction error is interpreted as an observed state differing from a predicted state.  The system in Sierhuis can update an agent’s model based on new sensor and behavioral data, and it would have been obvious to one of ordinary skill in the art for the model to be updated if the predicted outcome, e.g. the time which the user usually has lunch, does not match with the actual outcome.  For example, if the user continues to have lunch at the same time every day, the predicted time of lunch continues to be correct.  ); 
determine the source or sources for any environmental state prediction errors (Sierhuis, Paragraph [0036], In the example of the time a person eats lunch, the source of the prediction error is the user eating lunch at a different time than predicted.); and 
update the first agent device internal model based upon the environmental state prediction errors and the determined source or sources of prediction errors (Sierhuis, Paragraphs [0036], Each model is updated based on observed sensor and behavior data and machine learning algorithms applied to the data.); 
further wherein the first agent device agent program selectively samples by receiving observations from its own internal sensors, from one or more external sensors in said plurality of external sensors (Sierhuis, Fig. 8: 300, Paragraph [0074], The user’s device continues to collect data from both internal and external sensors.), and from one or more other agent devices in said plurality of agent devices (Sierhuis, Paragraphs [0041-0042], The plurality of sensors includes physical and virtual sensors outside of the device on which the personal agent 145 is running.  A personal agent 145 can receive data from any device in communication with it, including other users, persons, agents, and machines 200 (see Sierhuis, Paragraph [0036]).);
further wherein each agent in said plurality of agent devices is an autonomous agent able to independently initiate communications (Sierhuis, Paragraph [0087], One example of the agent program in an agent device receives sensor data and transmits sensor data to a sensor service without intervention of the user, i.e. autonomously.);
further wherein the first agent device is not in communication with a central controller, entity, or decision-maker (Sierhuis, Fig. 1, Paragraph [0033], A central controller, entity, or decision-maker is interpreted as a singular device, i.e. the controller, entity, or decision-maker, that controls all of );
further wherein there is no central bottleneck or decision-maker for processing data generated by the plurality of agent devices (Sierhuis, Fig. 1: 145, Paragraph [0031], There are a plurality of intelligent agents 145 that may interact with each other as well as other devices connected to the system.  Thus, the intelligent agents 145 are not a central bottleneck.); and 
further wherein each agent in said plurality of agent devices has knowledge of its local environment (Sierhuis, Paragraph [0031], Each user device contains sensors for sensing the local environment (see Sierhuis, Fig. 8, Paragraphs [0072-0073]).), the sum of each agent's knowledge collectively forming an environmental knowledge base (Sierhuis, Paragraph [0031], The data collected by the plurality of personal agents 145 includes the sum of data collected by the entire system, including data from users and their respective devices.), said environmental knowledge base distributed among the agents in said plurality of agent devices (Sierhuis, Paragraph [0031], Each user device contains sensors for sensing the local environment (see Sierhuis, Fig. 8, Paragraphs [0072-0073]).). 
Sierhuis does not explicitly teach:
The primary device is configured to send electronic communications to a plurality of external sensors, 
wherein no agent stores the entire environmental knowledge base.

Veltz teaches:
Crypto ledgers for storing data (Veltz, Paragraph [0380], It would have been obvious to one of ordinary skill in the art for blockchain technology to be functionally equivalent to preventing the storage of an entire body of data in a single device, and instead distributes data to each node on the blockchain.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Sierhuis by integrating the teaching of a blockchain, as taught by Veltz.
The motivation would be to securely store data utilizing the advantages of crypto ledgers, e.g. blockchain (see Veltz, Paragraphs [0140] and [0380]).

Claim 2, Sierhuis in view of Veltz further teaches:
The first agent device agent program is further configured to initiate an action (Sierhuis, Paragraph [0079], In the Hank example, the system is able to generate a notification, which is one example of an action.).

Claim 5, Sierhuis in view of Veltz further teaches:
The first agent device agent program is not in continued or extended communication with all of the other agent devices with microprocessors with agent programs (Sierhuis, Paragraph [0027], The platform 100 may request data from other person, agent, or machine 200, which includes user devices running a mobile application 162 and having sensors 300 (see Sierhuis, Paragraph [0074]).  Because the platform 100 can request data from the other person, agent, or machine 200, it would have been obvious to one of ordinary skill in the art for the platform 100, which include the intelligent person agents 145, to not continuously communicate with other person, agent, or machine 200.  If the platform 100 continuously communicated with the other person, agent, or machine 200, the platform 100 would not need to request data because data would be continuously sent or shared with the platform 100.).

Claim 6, Sierhuis in view of Veltz further teaches:
The first agent device agent program and the other agent devices with microprocessors with agent programs are not programmed to achieve a common goal (Sierhuis, Paragraph [0063], Each intelligent personal agent 145 is assigned to a different user, and each intelligent personal agent 145 may also have assistant agents assigned to other tasks specific to the same user.  Therefore, each intelligent personal agent 145 is programmed to achieve a different goal because they are assigned to different users (see Sierhuis, Paragraph [0038]).).

Claim 7, Sierhuis in view of Veltz further teaches:
The first agent primary device agent program selects one or more internal sensors (Sierhuis, Paragraph [0074]) from which it received observations to infer further smaller observations (Sierhuis, Paragraph [0088], A “smaller observation” is interpreted as an observation that, in combination with other observations, might be indicative of a “larger observation”.  In the Hank example, a smaller ).

Claim 8, Sierhuis in view of Veltz does not specifically teach:
The first agent device agent program selects one external sensor based on the sensor generating the highest prediction error.
However, it would have been obvious to one of ordinary skill in the art for the intelligent personal agent 145 to select all external sensors (see Sierhuis, Paragraph [0074]), and for one of the external sensors to have the highest prediction error.  In the example of estimating the time of day the user has lunch (see Sierhuis, Paragraph [0036]), the sensor for determining the user is eating may have a higher prediction error than the sensor for determining the location of the user, or vice versa.  Thus, because the system utilizes all sensors for gathering data, at least one of the sensors will have a higher, i.e. highest, prediction error versus the other(s).  Additionally, if both sensors have the same prediction error, then both sensors are selected and both sensors have the highest prediction error.

Claim 9, Sierhuis in view of Veltz further teaches:
The first agent device agent program selectively recruits one or more other agent devices from which it received observations to infer further observations (Sierhuis, Paragraph [0088], A “smaller observation” is interpreted as an observation that, in combination with other observations, might be indicative of a “larger observation”.  In the Hank example, a smaller observation is interpreted as an elevated heart rate, whereas a larger observation is the deterioration of Hank’s health.  The other devices include sensors given to Hank that are external to Hank’s user device (see Sierhuis, Paragraph [0077]).).


The first agent device agent program selectively recruits one other agent device based on the other agent device whose behavior for a particular observation generates the highest prediction error.
However, it would have been obvious to one of ordinary skill in the art for the intelligent personal agent 145 to select all external sensors (see Sierhuis, Paragraph [0074]), and for one of the external sensors to have the highest prediction error.  In the Hank example, a heart rate monitor or his own devices may be used to monitor Hank’s condition (see Sierhuis, Paragraph [0077]).  One of ordinary skill in the art would recognize that the heart rate monitor, Hank’s own devices, or both can have the same or different prediction errors.  Because the intelligent personal agent 145 selectively receives data from all connected devices, it would have been obvious to one of ordinary skill in the art for the intelligent personal agent 145 to recruit at least one of the devices having the highest prediction error.

Claim 11, Sierhuis in view of Veltz further teaches:
The first agent device is configured to be worn by a person (Sierhuis, Paragraph [0074], An example of a primary device is a user’s cell phone that may be carried, i.e. worn, by the person.  Alternatively, the platform 100 may be operated on a smart watch (see Sierhuis, Paragraph [0032]).).

Claim 12, Sierhuis in view of Veltz teaches:
The first agent device comprises a camera (Sierhuis, Paragraph [0029], An imaging sensor is functionally equivalent to a camera.), a microphone (Sierhuis, Paragraph [0081]), and one or more ambient temperature, pressure or humidity sensors (Sierhuis, Paragraph [0029], Sensors 300 include temperature sensors.).
Sierhuis in view of Veltz does not specifically teach:
The first agent device comprises a gas sensor. 


Claim 13, Sierhuis in view of Veltz further teaches:
The first agent device comprises a heartrate monitor, a body temperature monitor, and/or a blood pressure monitor (Sierhuis, Paragraph [0059], A heart rate monitor may be incorporated into the user’s phone.).

Claim 14, Sierhuis in view of Veltz further teaches:
The first agent device is in communication with one or more secondary individual sensors or devices also located on the individual (Sierhuis, Paragraph [0041], Secondary individual sensors or devices include activity trackers and/or smart watches.).

Claim 15, Sierhuis in view of Veltz further teaches:
The secondary individual sensors or devices comprise one or more of a health fitness band, a smartwatch, and a pacemaker (Sierhuis, Paragraph [0041], Secondary individual sensors or devices include activity trackers and/or smart watches.).

Claim 16, Sierhuis in view of Veltz further teaches:
The first agent device is a wristband or watch (Sierhuis, Paragraph [0032], The platform 100 can be operated on a smart watch.).

Claim 17, Sierhuis in view of Veltz further teaches:
The first agent device is worn on an extremity of the human body (Sierhuis, Paragraph [0032], The platform 100 can be operated on a smart watch which is worn on a wrist of a human body.).

Claim 18, Sierhuis in view of Veltz further teaches:
The action initiated comprises one or more of:
contacting an appropriate authority; 
contacting an owner of a property or business; 
contacting an appropriate fire department; 
contacting an appropriate police department; 
contacting a security guard; or 
contacting a health care professional (Sierhuis, Paragraph [0077], In the Hank example, the sensor data may be sent to Hank’s caregivers which include health providers.).

Claim 19, Sierhuis in view of Veltz further teaches:
The action initiated is proactive, based upon a prediction made by the first agent device agent program (Sierhuis, Paragraph [0086], In the Hank example, the intelligent personal agent may immediately call an ambulance if it determines that Hank has a heart incident and/or Hank’s health is deteriorating (see also Sierhuis, Paragraph [0088]).).

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683